Citation Nr: 1123205	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.  

2.  Entitlement to service connection for tinnitus, for purposes of accrued benefits.  



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to May 1969, and he passed away in September 2010.  His wife, in her capacity as the surviving spouse, has been substituted as the appellant.  38 U.S.C.A. § 5121A(a)(1).  

This matter is on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran's preexisting right ear hearing loss was aggravated by his active duty service, to include noise exposure.

2.  The Veteran's left hearing loss was caused by in-service noise exposure.

2. Tinnitus is a secondary condition to the Veteran's service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2. Resolving all doubt in the Veteran's favor, tinnitus is secondary to the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In the context of tinnitus and sensorineural hearing loss claims, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

38 C.F.R. § 3.385 (2010) defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

In cases where the Veteran's disability may have pre-existed service, the Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If the evidence indicates that a disorder pre-existed service, service connection may still be warranted if the disorder was aggravated by active duty.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  

Moreover, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Navy from March 1966 to May 1969.  His DD-214 indicates that the bulk of his service was as an Aviation Boatswain's Mate (ABH) on board the aircraft carrier USS KEARSARGE (CV-33).  Prior to his death, he contended that he currently experiences bilateral hearing loss and tinnitus as a result of this service.  

Unfortunately, as noted above, the Veteran passed away in September 2010.  In November 2010, the Veteran's surviving spouse submitted a request for substitution of claimant.  In March 2011, the RO determined that she qualified as a proper substituted claimant.  Thus, the Board considers the claims with the appellant standing in the Veteran's place.  

Bilateral Hearing Loss

The Board first considers whether the Veteran was entitled to service connection for bilateral hearing loss.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the January 1966 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

In this regard, the Veteran's service enlistment examination shows that he had right ear hearing loss prior to service, namely a tonal threshold of 45 dB in the right ear at 4000 Hz.  Such would constitute impaired hearing as defined by 38 C.F.R. § 3.385.  His left ear was within normal limits at enlistment.  However, at the time of his separation examination in May 1969, only a spoken and whispered voice perception evaluation was undertaken.  Thus, in the absence of an in-service audiometric evaluation at separation, it is unclear whether his preexisting hearing loss underwent an increase in disability.  There is also insufficient evidence to demonstrate whether the Veteran had left ear hearing loss at the time of service discharge.  There are also no other reports of hearing evaluations in the service treatment records.

The first evidence of post-service hearing loss was not until May 2005, where the Veteran was diagnosed with slight to moderate/severe hearing loss bilaterally.  While the actual tonal threshold values were not specifically noted in the record, his speech recognition values were 92 percent in right ear and 88 percent in the left, which are alone sufficient to establish impaired hearing for VA purposes under 38 C.F.R. § 3.385.

It should be noted that the first diagnosis of bilateral hearing loss for VA purposes was not for 36 years after active duty.  Nevertheless, the Board concludes that, given the credibility of the Veteran's statements, the nature of his service, and the medical opinion of record, the evidence is in equipoise as to whether this hearing loss is due to his active duty service, and that service connection is warranted.  

First, the fact that the Veteran was exposed to significant acoustic trauma while in service should be presumed.  His specialty as an ABH involves the launching and arresting of jet aircraft on an aircraft carrier flight deck.  In view of his service specialty and the nature of the duties associated with this rating, the Veteran's contentions that he was exposed to significant acoustic trauma in service have a factual basis, and such noise exposure in service is conceded.  

Next, as noted above, there is no competent evidence of a diagnosed hearing condition for many years after service.  This evidence does not indicate whether the Veteran's current hearing loss is attributable to active duty.  The Veteran is also not deemed to be competent to establish a diagnosis as per VA regulations, as it is determined through the use of audiometric measurement rather than anecdotal symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Nevertheless, the Veteran is competent to provide lay testimony related to the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

Here, at his VA examination in March 2008, the Veteran stated that his hearing loss became noticeable "a few years" after separation and progressively worse since then, but no audiometric evaluation was performed at that time to support his contention.  Post-service noise exposure, such as hunting and the use of certain medications, was also discussed.  However, there is insufficient evidence to conclude that these factors were more or less significant than his military service.  

Specifically, while the VA examiner in March 2008 diagnosed bilateral hearing loss, he could not provide an opinion as to the nature and etiology of this disorder without resorting to speculation.  The examiner reflected that, other than the entrance examination, there was no "valid evidence of auditory status in-service."  Although his spoken and whispered voice perception levels were normal at the separation physical examination in May 1969, the VA examiner pointed out that whispered voice tests are not reliable evidence of normal or impaired hearing.  Thus, since there was no valid separation examination, the examiner stated that it would be speculative to opine whether the Veteran's left ear hearing loss and preexisting right ear hearing loss were related to his in-service noise exposure versus various non-military etiologies.  Put another way, the examiner stated that it was not possible to determine whether the Veteran's hearing loss disability was related to his in-service noise exposure or post-service factors.  The Board liberally construes this opinion to be in equipoise as to whether the Veteran's right and left ear hearing loss disability was aggravated or caused by his active duty noise exposure.

Thus, the Board determines that at least as likely as not that the Veteran's current hearing loss is due to his active duty service.  Service connection is therefore warranted.  

Tinnitus

Regarding the claim for entitlement to service connection for tinnitus, the Board concludes that this disorder should also be granted.  Specifically, the Veteran stated at his March 2008 VA examination that it began when he got out of service.  The examiner also stated that the Veteran's tinnitus was consistent with his hearing loss, and that both disorders more likely than not had the same etiology.  

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, "Approach to the Patient with Ear Problems."  Here, the Veteran's bilateral hearing loss is consistent with the noise exposure encountered while on active duty.  Moreover, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran is now service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active military service.

Consequently, the Board finds, based on this record, that the Veteran's tinnitus is as likely as not associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other factor or factors.  Therefore, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is at least as likely as not that the Veteran's tinnitus is attributable to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for bilateral hearing loss, for purposes of accrued benefits, is granted.  

Service connection for tinnitus, for purposes of accrued benefits, is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


